Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 9/21/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20210255425). 

    PNG
    media_image1.png
    461
    783
    media_image1.png
    Greyscale

Regarding claim 1, Jiang teaches (Fig. 7, Table 7) An optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first lens element to the seventh lens element having an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through, wherein:
the first lens element has negative refracting power;
an optical axis region of the object-side surface of the second lens element is concave;
a periphery region of the image-side surface of the fifth lens element is concave (as seen in Fig. 7);
the lens elements included by the optical imaging lens are only the seven lens elements described above,
wherein the optical imaging lens satisfies the relationships:
1.700≤ALT/AAG≤5.200 (as seen in Fig. 7), wherein EFL is an effective focal length of the optical imaging lens, and ImgH is an image height of the optical imaging lens, ALT is a sum of thicknesses of all the seven lens elements along the optical axis, AAG is a sum of six air gaps from the first lens element to the seventh lens element along the optical axis.

Jiang does not explicitly teach EFL/ImgH≥1.100.
Absent any showing of criticality and/or unpredictability, having EFL/ImgH≥1.100 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of desired image size/field of view by using a variable aperture in front of the optical imaging lens and/or digital zoom/cropping.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jiang by having EFL/ImgH≥1.100 for the purposes of desired image size/field of view.
 
Regarding claim 2, Jiang teaches all the limitations as stated in claim 1, but does not teach HFOV is half of the field of view of the optical imaging lens, and the optical imaging lens satisfies the relationship: HFOV/ImgH≤10.000 degrees/mm.
Absent any showing of criticality and/or unpredictability, having HFOV/ImgH≤10.000 degrees/mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of desired size of optical imaging lens by scaling up the optical imaging lens.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by having HFOV/ImgH≤10.000 degrees/mm for the purposes of desired size of optical imaging lens. 

Regarding claim 3, Jiang further teaches The optical imaging lens of claim 1, wherein T2 is a thickness of the second lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis, G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis, G67 is an air gap between the sixth lens element and the seventh lens element along the optical axis, and the optical imaging lens satisfies the relationship: (G23+G34+G45+G67)/T2≤1.300 ((0.3407+0.292+0.0478+0.9212)/1.6).

Regarding claim 4, Jiang further teaches The optical imaging lens of claim 1, wherein T2 is a thickness of the second lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, T5 is a thickness of the fifth lens element along the optical axis, T7 is a thickness of the seventh lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T4+T5+T7)/(T2+G23)≤2.100 ((2.4508+0.4+0.4)/(1.6+0.3407)).

Regarding claim 5, Jiang further teaches The optical imaging lens of claim 1, wherein ALT is a sum of thicknesses of all the seven lens elements along the optical axis, Fno is the f-number of the optical imaging lens, and the optical imaging lens satisfies the relationship: ALT*Fno/EFL≤10.600 (~ 8).

Regarding claim 6, Jiang further teaches The optical imaging lens of claim 1, wherein Tmax is the maximum lens thickness of the first lens element to the seventh lens element on the optical axis, Fno is the f-number of the optical imaging lens, and the optical imaging lens satisfies the relationship: Tmax*Fno/EFL≤4.500 (~2.45).

Regarding claim 7, Jiang further teaches The optical imaging lens of claim 1, wherein TTL is the distance from the object-side surface of the first lens element to an imaging plane along the optical axis, and the optical imaging lens satisfies the relationship: TTL/EFL≤8.000 (12.52/2.41).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234